Curia.

The motion must be granted. It is plain that this bond was left with Mr. Edmonds in his character of attorney, though no specific directions were given to bring a suit. It turned out that there was no need of a suit. The money was paid in; and the relator is entitled to our aid in obtaining it, in the same manner as if collected by suit.
Rule to show cause.(a)

 In the matter of Knight, (1 Bingham's Rep. 91, C. B. Mich. T. 1822.) Lens, Serjt. on a former day, moved for a rule calling on Knight, an attorney of this Court, to show cause why ho should not pay over to one Hall, money which ho had received on bills which Hall had requested him to get discounted; Lons moved this, on affidavits which, as he said, disclosed a conduct on the part of Knight, amounting perhaps to breach of good faith; and ho urged, that in such a case, the court would exercise its authority over an attorney, as being one of the ministers of the court.
But as it appeared that what was complained of had not been done in the course of any cause in which tho attorney was engaged, and as no precedent was furnished for summary interference against an attorney, except where a cause was depending, the Court were unwilling to grant the rule, observing, that to procure bills to be discounted was not within tho peculiar province of an attorney, and that the applicant must have recourse to tho ordinary remedies which tho law afforded.
Lens, however, having this day referred tho Court to De Wolf and others, v.-; (2 Chit. .Rep. 63,) and urging that tho present matter had been committed to Knight, in his character of attorney, the Court granted a rulo nisi.